303 N.Y. 853 (1952)
Meadow Brook National Bank of Freeport, Respondent,
v.
Louis Ferkin, Appellant.
Court of Appeals of the State of New York.
Submitted January 16, 1952.
Decided March 6, 1952
Louis Ferkin, in person, and Harry E. Kreindler for appellant.
Sidney Friedman for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, FULD and FROESSEL, JJ. Dissenting: DYE, J.
Judgment of Appellate Division reversed and order of Special Term affirmed, with costs in this court and in the Appellate Division. The record before us presents questions of law, which turn upon questions of fact, which should be determined only upon a record made on a full trial of the case. No opinion.